Exhibit 10.2

EXECUTION VERSION

SUPPORT AGREEMENT

SUPPORT AGREEMENT (this “Agreement”) dated as of June 25, 2014, among Nabors
Industries Ltd., a Bermuda exempted company (“Navy”), and Nabors Red Lion
Limited, a Bermuda exempted company (“Red Lion”), on the one hand, and Joshua E.
Comstock, the Joshua E. Comstock Trust and JRC Investments, LLC (collectively,
the “Stockholders”), on the other hand.

WHEREAS, each Stockholder is a stockholder of C&J Energy Services, Inc., a
Delaware corporation (“Penny”);

WHEREAS, as of the date hereof, the Stockholders are collectively the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of 5,444,280 Penny
Common Stock (the “Original Shares” and, together with any additional shares of
Penny Common Stock issued in the manner described in Section 1.5 hereof, the
“Subject Shares”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Navy, Red Lion, and Penny have entered into an Agreement and Plan of Merger (as
amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”), providing for, among other things, the merger of a direct
wholly owned Subsidiary of Red Lion with and into Penny, with Penny continuing
as the surviving corporation in such merger (the “Merger”);

WHEREAS, in order to induce Navy, Red Lion and Penny to enter into the Merger
Agreement, each Stockholder has agreed to enter into this Agreement and abide by
the covenants and obligations with respect to the Subject Shares set forth
herein; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

AGREEMENT TO VOTE

Section 1.1 Voting of Subject Shares; Irrevocable Proxy.

(a) Each Stockholder agrees to vote (or cause the holder of record on any
applicable record date to vote), in person or by proxy, all of the Subject
Shares in connection with any meeting of the stockholders of Penny (including
any adjournment or postponement thereof) or any action by written consent in
lieu of a meeting of stockholders of Penny (i) in favor of the approval of the
Merger Agreement and the approval of any other matter that is required to be
approved by the stockholders of Penny in order to effect the transactions



--------------------------------------------------------------------------------

contemplated by the Merger Agreement (including any proposal to adjourn or
postpone a meeting of the stockholders of Penny to a later date if there are not
sufficient votes to approve the Merger Agreement on the date on which the
meeting is held); and (ii) against (A) any Acquisition Proposal or any agreement
or arrangement constituting or related to an Acquisition Proposal, (B) any
action that would result in a liquidation, dissolution, recapitalization,
extraordinary dividend or other significant corporate reorganization of Penny;
or (C) any action that would reasonably be expected to prevent, interfere with
or delay the consummation of the Merger and the other transactions contemplated
by the Merger Agreement or that would otherwise be inconsistent with the Merger
and the other transactions contemplated by the Merger Agreement, and in
connection therewith, each Stockholder agrees to execute any documents that are
necessary or appropriate in order to effectuate the foregoing. Each Stockholder
shall (or shall cause the holder of record on any applicable record date to) be
present (in person or by proxy) at any meeting of stockholders of Penny
(including any adjournment or postponement thereof) called to approve the Merger
Agreement or otherwise cause the Subject Shares to be counted as present thereat
for purposes of establishing a quorum.

(b) In furtherance of the foregoing, each Stockholder hereby irrevocably grants
to, and appoints, until the termination of this Agreement in accordance with
Section 2.1, Navy, each of Navy’s officers and any person or persons designated
in writing by Navy, and each of them individually, as such Stockholder’s proxy
and attorney-in-fact (with full power of substitution and resubstitution), for
and in the name, place and stead of such Stockholder, to vote or grant a written
consent in respect of all of such Stockholder’s Subject Shares, or execute and
deliver a proxy to vote or grant a written consent in respect of the Subject
Shares, on the matters and in the manner specified in Section 1.1(a) of this
Agreement. Each Stockholder hereby affirms that such irrevocable proxy is given
in connection with, and in consideration of, the execution of the Merger
Agreement by Navy, Red Lion and Penny, and that such irrevocable proxy is given
to secure the performance of the duties of such Stockholder under this
Agreement. Each Stockholder hereby further affirms that such proxy is
irrevocable and is coupled with an interest sufficient in law to support an
irrevocable power and may under no circumstances be revoked. Such proxy is
executed and intended to be irrevocable in accordance with the provisions of
Section 212 of the DGCL until the termination of this Agreement in accordance
with Section 2.1. Each Stockholder shall execute any further agreement or form
reasonably necessary or appropriate to confirm and effectuate the grant of the
proxy contemplated herein. Each Stockholder hereby revokes (or causes to be
revoked) any and all previous proxies, powers of attorney, instructions or other
requests with respect to such Stockholder’s Subject Shares. Navy may terminate
this proxy with respect to each Stockholder at any time at its sole election by
written notice provided to such Stockholder.

Section 1.2 No Transfers; No Inconsistent Arrangements. Except as provided
hereunder, each Stockholder agrees not to, directly or indirectly, (i) transfer
(which term shall include any sale, assignment, gift, pledge, hypothecation or
other disposition), or consent to, agree to or permit any such transfer of, any
or all of the Subject Shares or any interest therein (except for a transfer for
estate or tax planning purposes, for charitable purposes or as charitable gifts
or donations where the transferee or third party agrees in writing to be bound
by the terms hereof), or create or permit to exist any Liens, proxies, voting
trusts or agreements, options, rights, understandings or arrangements or any
other encumbrances whatsoever on title, transfer,

 

2



--------------------------------------------------------------------------------

or exercise of any rights of a stockholder in respect of such Subject Shares
(collectively, “Encumbrances”) that would prevent such Stockholder from voting
the Subject Shares in accordance with this Agreement or from complying with its
other obligations under this Agreement, other than any restrictions imposed by
applicable law on any such Subject Shares; (ii) enter into any contract, option
or other agreement, arrangement or understanding inconsistent with the terms of
this Agreement with respect to any transfer of Subject Shares or any interest
therein; (iii) grant or permit the grant of any proxy, power of attorney or
other authorization in or with respect to the Subject Shares relating to the
subject matter hereof; (iv) deposit or permit the deposit of the Subject Shares
into a voting trust or enter into a voting agreement or arrangement with respect
to the Subject Shares; or (v) take or permit any other action that would in any
way restrict, limit or interfere with the performance of its obligations
hereunder or the transactions contemplated hereby (any of the actions set forth
in clauses (i) through (v) above, and any conversion, exchange or other
disposition of the Subject Shares in a transaction related to an Acquisition
Proposal being referred to in this Agreement as a “Transfer”). Any action taken
in violation of the foregoing sentence shall be null and void ab initio. To the
extent the a Stockholder’s Subject Shares are represented by certificates, such
Stockholder shall make available to Penny such certificates in order for Penny
to mark such certificates with legends required by the DGCL regarding the
foregoing Transfer restrictions. If any involuntary Transfer of any of the
Subject Shares shall occur, the transferee (which term, as used herein, shall
include the initial transferee and any and all subsequent transferees of the
initial transferee) shall take and hold such Subject Shares subject to all of
the restrictions, liabilities and rights under this Agreement, which shall
continue in full force and effect until the valid termination of this Agreement.

Section 1.3 Non-Solicitation. Without limitation to Section 6.4 of the Merger
Agreement, each Stockholder agrees not to, and to direct and use reasonable best
efforts to cause its Representatives not to, directly or indirectly, initiate,
solicit or knowingly encourage (including by way of furnishing confidential
information) any third party to make an Acquisition Proposal or assist any third
party in preparing or soliciting an offer relating in any way to an Acquisition
Proposal; provided, however, that consistent with the provisions of Section 2.12
below, nothing herein shall limit or prohibit any Stockholder or any of its
Representatives, in his or her capacity as an officer or director of Penny, from
taking any action or failing to take any action in such capacity. Each
Stockholder shall, and shall direct and use reasonable best efforts to cause its
Representatives to, immediately cease and cause to be terminated all existing
discussions or negotiations with any person conducted heretofore with respect to
any Acquisition Proposal.

Section 1.4 Documentation and Information. Each Stockholder (i) consents to and
authorizes the publication and disclosure by Navy, Red Lion or Penny of
Stockholder’s identity and holding of Subject Shares, and the nature of its
commitments, arrangements and understandings under this Agreement (including,
for the avoidance of doubt, the disclosure of this Agreement), in any press
release, the Proxy Statement, the Form S-4 and any other disclosure document
required in connection with the Merger Agreement, the Merger and any
transactions contemplated by the Merger Agreement, and (ii) agrees to give to
Navy as promptly as practicable any information related to the foregoing that
Navy may reasonably require for the preparation of any such disclosure
documents. Each Stockholder agrees to notify Navy as

 

3



--------------------------------------------------------------------------------

promptly as practicable of any required corrections with respect to any written
information supplied by such Stockholder specifically for use in any such
disclosure document, if and to the extent such Stockholder becomes aware that
any such information shall have become false or misleading in any material
respect.

Section 1.5 Changes to Subject Shares. Each Stockholder agrees that all shares
of Penny Common Stock that such Stockholder purchases, acquires the right to
vote or otherwise acquires beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) of after the execution of this Agreement, including shares
issued upon the exercise of Penny Share Units or Penny Stock Options, shall be
subject to the terms of this Agreement and shall constitute “Subject Shares” for
all purposes of this Agreement. In the event of any stock dividend or
distribution, or any change to the Subject Shares by reason of any stock
dividend or distribution, split-up, recapitalization, combination, exchange of
shares or any other similar transaction, the term “Subject Shares” as used in
this Agreement shall be deemed to refer to and include the Subject Shares and
all such stock dividends and distributions and any securities into which or for
which any or all of the Subject Shares may be changed or exchanged or which are
received in the relevant transaction. Each Stockholder hereby agrees, while this
Agreement is in effect, to notify Navy promptly in writing of the number and
description of any additional Subject Shares of which such Stockholder acquires
beneficial ownership or ownership of record.

Section 1.6 Representations and Warranties. Each Stockholder represents and
warrants to Navy and Red Lion as follows:

(a) Such Stockholder (i) is the sole beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of, and has, and at the time of the Penny
Stockholders Meeting will have, good title to, the such Stockholder’s Subject
Shares, free and clear of any and all Encumbrances except for Encumbrances
arising (A) hereunder, (B) from the status of any Subject Shares as Restricted
Penny Shares or (C) any restrictions on transfer imposed by applicable federal
or state securities laws; (ii) does not own, of record or beneficially, any
shares of capital stock of Penny (or rights to acquire any such shares) other
than the Subject Shares and shares underlying Penny Share Units or Penny Stock
Options; and (iii) has the sole right to vote and dispose of, and holds sole
power to issue instructions with respect to, the matters set forth in this
Agreement with no material limitations, qualifications or other restrictions on
such rights, subject to applicable federal or state securities laws and the
terms of this Agreement and except for any such restrictions arising from the
qualification of any Subject Shares as Restricted Penny Shares. As of the date
hereof, the Stockholders is the beneficial owners (within the meaning of Rule
13d-3 under the Exchange Act) of 5,444,280 Subject Shares, and do not own any
other shares of Penny Common Stock.

(b) This Agreement has been duly and validly executed and delivered by
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of each of Navy and Red Lion, constitutes a legal, valid and binding
agreement of each Stockholder enforceable against each Stockholder in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles.

 

4



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by each Stockholder of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (i) conflict with, or result in the breach or termination of or
constitute a default (with or without the giving of notice or the lapse of time
or both) under any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit or other instrument or obligation of any kind to which such
Stockholder is a party or by which the Subject Shares are bound; or
(ii) violate, or require any consent, approval, or notice under any provision of
any judgment, order or decree or any federal, state, local or foreign statute or
Law applicable to Stockholder or any of the Subject Shares.

(d) The execution and delivery of this Agreement by each Stockholder does not,
and the performance by each Stockholder of its obligations under this Agreement
and the consummation by it of the transactions contemplated hereby will not,
require any Stockholder to obtain any consent, approval, authorization or permit
of, or to make any filing with or notification to, any Governmental Entity,
other than the filings of any reports (or amendments thereto) with the SEC.

(e) Each Stockholder understands and acknowledges that each of the parties to
the Merger Agreement are entering into the Merger Agreement in reliance upon the
execution and delivery of this Agreement by such Stockholder and the
representations, warranties and covenants of such Stockholder contained herein.
Each Stockholder understands and acknowledges that the Merger Agreement governs
the terms of the Merger and the other transactions contemplated thereby.

ARTICLE II

MISCELLANEOUS

Section 2.1 Termination. This Agreement shall terminate in its entirety upon the
earliest to occur of (i) the termination of the Merger Agreement in accordance
with its terms, (ii) the Effective Time, (iii) any reduction of the Merger
Consideration or change in the form of the Merger Consideration, or any
(iv) Change in Penny Recommendation; provided, however, that the provisions of
this Article II (Miscellaneous) shall survive any termination of this Agreement.
In the event of termination of this Agreement, this Agreement shall become void
and of no effect with no liability on the part of any party hereto; provided,
however, that the termination of this Agreement shall not prevent any party
hereto from seeking any remedies (at law or in equity) against any other party
hereto for such party’s breach of any of the terms of this Agreement occurring
prior to such termination.

Section 2.2 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or by facsimile, upon confirmation of receipt, (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the fifth Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

(i) if to the Stockholders to:

Joshua E. Comstock

c/o C&J Energy Services, Inc.

3990 Rogerdale

Houston, TX 77042

 

5



--------------------------------------------------------------------------------

and

(ii) if to Navy and Red Lion, in accordance with Section 9.2 of the Merger
Agreement, or to such other persons, addresses or facsimile numbers as may be
designated in writing to each other party hereto by the person entitled to
receive such communication as provided above.

Section 2.3 Amendments; Waivers; Extensions.

(a) This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties.

(b) At any time prior to the Effective Time, the parties may, to the extent
permitted by applicable law, (i) extend the time for the performance of any of
the obligations or other acts of the other party, (ii) waive any inaccuracies in
the representations and warranties contained herein or in any document delivered
pursuant hereto, and (iii) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such party. The failure of a party to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of those
rights. No single or partial exercise of any right, remedy, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege. Any waiver shall be effective
only in the specific instance and for the specific purpose for which given and
shall not constitute a waiver to any subsequent or other exercise of any right,
remedy, power or privilege hereunder.

Section 2.4 Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such costs and expenses, whether
or not the transactions contemplated by this Agreement or the Merger Agreement
are consummated; provided, however, that the fees of counsel for the
Stockholders in connection with the negotiation and documentation of this
Agreement will be paid by Penny on behalf of the Stockholders.

Section 2.5 Binding Effect; Benefit; Assignment. Neither this Agreement nor any
of the rights, interests or obligations of the parties hereunder shall be
assigned by either party (whether by operation of law or otherwise) without the
prior written consent of the other party, and any attempt to make any such
assignment without such consent shall be null and void. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.

 

6



--------------------------------------------------------------------------------

Section 2.6 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without regard
to the laws of any other jurisdiction that might be applied because of the
conflicts of law principles of the State of New York (except that (a) all
provisions of this Agreement relating to the internal corporate governance of
Penny or Merger Sub or to which Delaware law otherwise applies by reason of the
internal affairs doctrine shall be governed and construed in accordance with the
internal laws of the State of Delaware, and (b) all matters relating to the
legal duties of the Board of Directors of Red Lion, the Board of Directors of
Navy and their respective members shall be governed by the internal laws of
Bermuda).

Section 2.7 Counterparts. This Agreement may be executed in counterparts
(including by electronic means), each of which shall be considered one and the
same agreement and this Agreement shall become effective when a counterpart
signed by each party shall be delivered to the other party, it being understood
that both parties need not sign the same counterpart. Delivery of an executed
signature page of this Agreement by facsimile or other customary means of
electronic transmission (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart hereof.

Section 2.8 Venue; Waiver of Jury Trial.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America sitting in the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the agreements delivered in connection herewith
or the transactions contemplated hereby or thereby for any reason other than the
failure to serve process in accordance with this Section 2.8, and irrevocably
waive the defense of an inconvenient forum or an improper venue to the
maintenance of any such action or proceeding. Any service of process to be made
in such action or proceeding may be made by delivery of process in accordance
with the notice provisions contained in Section 2.2. The consents to
jurisdiction set forth in this Section 2.8 shall not constitute general consents
to service of process in the State of New York and shall have no effect for any
purpose except as provided in this Section 2.8 and shall not be deemed to confer
rights on any person other than the parties. The parties agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law. In addition, each of the parties hereto agrees that
it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court and irrevocably waives any and all
right to trial by jury with respect to any action related to or arising out of
this Agreement.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING DIRECTLY INVOLVING ANY MATTERS (WHETHER SOUNDING IN TORT,

 

7



--------------------------------------------------------------------------------

CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER; (III)
SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 2.8.

Section 2.9 Entire Agreement; Third Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein) (a) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof and (b) is not intended to confer upon any person other than the parties
hereto any rights or remedies hereunder.

Section 2.10 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability and shall not
render invalid or unenforceable the remaining terms and provisions of this
Agreement or affect the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

Section 2.11 Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms on a timely basis or were otherwise
breached. It is accordingly agreed that, in the event of any breach or
threatened breach by any other party of any covenant or obligation contained in
this Agreement, the non-breach party shall be entitled (in addition to any other
remedy that may be available to it, including monetary damages) to seek and
obtain (on behalf of themselves and the third-party beneficiaries of this
Agreement) (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) an
Injunction, restraining such breach or threatened breach. No party or any other
person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 2.11, and each party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.

Section 2.12 Stockholder Capacity. No person executing this Agreement who is or
becomes during the term hereof a director or officer of Penny shall be deemed to
make any agreement or understanding herein in his or her capacity as such
director or officer. Each Stockholder signs solely in his, her or its capacity
as the beneficial owner of the Subject Shares and nothing herein shall limit or
prohibit any Stockholder or any of its Representatives, in his or her capacity
as an officer or director of Penny, from taking any action or failing to take
any action in such capacity.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.

 

NABORS INDUSTRIES LTD. By:  

/s/ Mark D. Andrews

  Name:   Mark D. Andrews   Title:   Corporate Secretary NABORS RED LION LIMITED
By:  

/s/ Mark D. Andrews

  Name:   Mark D. Andrews   Title:   Director

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

JOSHUA E. COMSTOCK:

/s/ Joshua E. Comstock

Joshua E. Comstock JOSHUA E. COMSTOCK TRUST:

/s/ Joshua E. Comstock

Joshua E. Comstock, Trustee JRC INVESTMENTS, LLC:

/s/ Joshua E. Comstock

Joshua E. Comstock, Sole Member

[Signature Page to Support Agreement]